Exhibit 10.26

 

AGREEMENT FOR

GRANT OF PERFORMANCE SHARES

 

RECITALS

 

A. Greg Hansen and AmericanWest Bank (the “Bank”), a wholly-owned subsidiary of
AmericanWest Bancorporation (“AWBC”) are, contemporaneously with this Grant of
Performance Shares, entering into an Employment Agreement pursuant to which Mr.
Hansen will be employed by Bank as Executive Vice President/Director of
Commercial Lending.

 

B. Bank and AWBC wish to incent Mr. Hansen to remain with the Bank for the near
future by granting him, in addition to his regular salary and such other
compensation as may be granted him from time to time in the course of his
employment, performance shares in AWBC pursuant to the terms and conditions set
forth herein.

 

GRANT AGREEMENT

 

1. Effective May 23, 2005, AWBC grants Greg Hansen Seven Thousand Five Hundred
(7,500) shares of AWBC common stock (the “Performance Shares”) as a Performance
Stock award under AWBC’s 2001 Incentive Stock Plan. Ownership in such
Performance Shares shall vest on May 22, 2010 (the “Vesting Date”) only in
accordance with the following conditions:

 

  (a) Mr. Hansen is continuously employed by the Bank through May 22, 2010.

 

  (b) For each full calendar year between January 1, 2005 and the Vesting Date
for which AWBC has a Return on Average Assets of less than one percent (1.0%),
twenty percent (20%) of the Performance Shares that otherwise would have vested
on the Vesting Date shall lapse and all of Mr. Hansen’s rights thereto shall
thereupon cease.

 

  (c) Except as otherwise provided in Section 2, all of Mr. Hansen’s rights to
vesting in the Performance Shares shall cease upon the termination of his
service as an employee of the Bank.

 

2. If Mr. Hansen terminates his employment for Good Reason or is terminated
without Cause (as “Good Reason” and “Cause” are defined in that certain
Employment Agreement between Mr. Hansen and the Bank dated as of May 23, 2005),
there will be an immediate acceleration of vesting of all Performance Shares
granted hereunder.

 

Agreed to this 23th day of May, 2005:

 

/s/ Robert M. Daugherty

     

/s/ Greg Hansen

Robert M. Daugherty, President & CEO

     

Greg Hansen

AmericanWest Bancorporation

       